Name: Commission Regulation (EEC) No 2965/79 of 18 December 1979 defining the conditions for the admission of certain milk products to certain tariff headings
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 79 Official Journal of the European Communities No L 336/ 15 COMMISSION REGULATION (EEC) No 2965/79 of 18 December 1979 defining the conditions for the admission of certain milk products to certain tariff headings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas this system of certificates should be accompa ­ nied by provisions for verification, without prejudice to customs control, that the product in question conforms to the description in Annex II to Regulation (EEC) No 2915/79 and for checks in certain cases upon the conditions under which the certificates are issued ; whereas, furthermore, the system must provide the best possible safeguards against fraud ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 14 (7) thereof, HAS ADOPTED THIS REGULATION : Article 1 1 . The admission of products from non-member countries to Common Customs Tariff subheadings :  04.02 B I a),  04.04 A I , Whereas Commission Regulation (EEC) No 1053/68 (3), as last amended by Regulation (EEC) No 2024/78 (4), has been amended on a number of occa ­ sions ; whereas the model certificates set out in the Annex to that Regulation should be replaced by a single model that satisfies all the requirements in this matter ; whereas for the sake of clarity it would appear expedient to consolidate that Regulation ; Whereas it is necessary to define the conditions governing the admission to specific tariff headings of certain products from non-member countries ; whereas the products subject to these conditions are listed in Annex II of Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special products for calcu ­ lating levies on milk and milk products (5 ) ; Whereas a detailed description of the goods falling within those subheadings complicates their tariff classi ­ fication on importation ; whereas the admission of products to those subheadings will be greatly facili ­ tated if the exporting country certifies that the exported product conforms to the description of the goods in question ; whereas, therefore, a product should be admitted to one of the subheadings in ques ­ tion only when accompanied by a certificate to this effect issued in a prescribed form under the responsi ­ bility of the exporting country ; whereas this system of certificates also makes it possible to monitor compli ­ ance with the tariff quotas provided for in Article 9 of Regulation (EEC) No 2915/79 ;  04.04 B,  04.04 D I,  04.04 E I b) 2,  04.04 E I b) 3 ,  04.04 E I b) 4, shall be subject to the production of an IMA 1 certifi ­ cate drawn up according to the model set out in Annex I. 2 . In the case of products falling under subhead ­ ings :  04.04 E I b)1 ,  04.04 E I b) 5, of the Common Customs Tariff, the benefit of the tariff quotas provided for in Article 9 of Regulation (EEC) No 2915/79 shall also be subject to the produc ­ tion of a certificate as referred to in paragraph 1 . (!) OJ No L 148 , 28 . 6 . 1968, p. 13 . (2 ) OJ No L 204, 28. 7 . 1978 , p. 6 . (3) OJ No L 179 , 25. 7. 1968 , p. 17 . (4) OJ No L 235, 26 . 8 . 1978 , p. 9 . (5 ) OJ No L 329, 24. 12. 1979, p. 1 . No L 336/ 16 Official Journal of the European Communities 29 . 12. 79 2 . The certificate shall be regarded as duly authenti ­ cated when it shows the date and place of issue, is stamped by the issuing agency and bears the signature or signatures of the person or persons qualified to sign it. Article 2 1 . The dimensions of the form referred to in Article 1 ( 1 ) shall be 210 x 297 mm. The paper used shall weigh at least 40 g/m2 and shall be :  white for the original ,  pink for the copy referred to in Article 4 (2). 2 . The forms shall be printed and completed in an official Community language. They may also be printed and completed in an official language of the exporting country. 3 . The original and any copies shall be completed simultaneously using carbon paper, in either type ­ script or manuscript. Block letters shall be used for forms completed in manuscript . 4 . Each certificate shall bear a serial number allotted to it on issue by the issuing agency. Copies shall bear the same number as the original . Article 6 1 . An issuing agency may be included in the list only if : (a) it is recognized as such by the exporting country ; (b) it undertakes to verify the particulars set out in the certificates ; (c) it undertakes to supply the Commission and the Member States, upon request, with any informa ­ tion that may be required to assess the particulars set out in the certificates . 2 . The list shall be revised when the condition referred to in paragraph 1 (a) is no longer fulfilled or when an issuing agency does not fulfil one of the obli ­ gations it has undertaken . Article 3 1 . A separate certificate must be drawn up for each type and form of presentation of the products referred to in Article 1 . 2 . The certificate must contain in respect of each type and form of presentation the particulars set out in Annex II . Article 7 1 . Member States shall take the measures necessary to check that the system of certificates established by this Regulation is operating correctly . 2 . Member States shall notify the Commission each week, on Friday at the latest, of the quantities of the cheeses referred to in Article 1 (2) imported during the previous week, giving a breakdown by country of origin . Article 4 1 . Within three months of the date of issue of the certificate, the original thereof shall be presented to the customs authorities of the importing Member State, together with the product to which it relates . 2 . For products specified in Article 1 (2) one copy also shall be submitted to the customs authorities. Such products shall be put into free circulation within the period of validity of the quota . 3 . The copy of the certificate referred to in para ­ graph 2 shall be sent by the customs authorities to the designated authorities of the Member State in which the product has been put into free circulation . Article 8 Regulation (EEC) No 1053/68 is hereby repealed . However, certificates drawn up in accordance with the forms laid down in Regulation (EEC) No 1053/68 shall remain valid if issued by the issuing agencies before 1 July 1980 for products as specified in Article 1 ( 1 ). Article 5 1 . A certificate shall be valid only if duly completed and authenticated by an issuing agency appearing on a list to be drawn up. Article 9 This Regulation shall enter into force on 1 January 1980 . No L 336/ 1729 . 12. 79 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1979 . For the Commission Finn GUNDELACH Vice-President IMA 1ANNEX I CERTIFICATE 1 . Seller 2 . Serial No of issue ORIGINAL CERTIFICATE for the admission of certain milk products to certain headings or subheadings of the Common Customs Tariff 3 . Buyer 4. Number and date of invoice 5 . Country of origin 6 . Member State of destination IMPORTANT A. A separate certificate must be made out for each form of presentation of each product . B. The certificate must be in an official language of the European Economic Community . It may also contain a translation into the official language or one official language of the exporting country . C. The certificate must be made out in accordance with the Community provisions in force . D. The original and , where appropriate , a copy of the certificate must be presented to the customs office in the Community at the time when the product is being out into free circulation . 7 . Marks, numbers , number and kind of packages ; detailed description of product and particulars of its : form of presentation . 8 . Gross weight ( kg ) 9 . Net weight N 10 . Raw material used 11 . Fat content by weight kg ) referred to dry matter 12 . Water content by weight ( kg ) in non-fat matter 13 . Fat content by weight ( kg 14 . Ripening period 15 . Community free-at-frontier price per 100 kg net weight in ECU equal to or more than (' ) D e le te a s a p p ro p ri a te (2 ) T h is cl a u se is d e le te d fo r ch e e se s o f sh ee p' s o r b u ff a lo m ilk , fo r G la ru s , T ils it a n d B u tt e rk a se a n d fo r sp ec ia l m ilk fo r in fa n ts . 16 . Observations : ( a ) tariff quota ( 1 ) ( b ) intended for processing P ) 17 . IT IS HEREBY CERTIFIED  that the particulars set out above are accurate and comply with the Community provisions in force ,  that for the products described above, no discount , refund, or any other rebate will be granted to the buyer, which may lead to the product in question having a value less than the minimum import value fixed for such product ( 2 ). Place ; 18 . Issuing agency Year Month Day (Signature and stamp of issuing agency ) No L 336/ 1929 . 12. 79 Official Journal of the European Communities ANNEX II RULES FOR DRAWING UP CERTIFICATES The following must be completed, in addition to boxes 1 to 9 , 17 and 18 : A. As regards special milk for infants falling within subheading 04.02 B I a) of the Common Customs Tariff, 1 . Box 7 specifying 'special milk for infants which is free from toxicogenic or pathogenic germs and contains per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria '. 2. Box 10 by specifying 'exclusively home-produced cows' milk'. 3 . Box 13 by specifying 'exceeding 10% and not exceeding 27%'. B. As regards Emmentaler, Gruyere , Sbrinz, Bergkase or Appenzell cheese falling within subheading 04.04 A I of the Common Customs Tariff, 1 . Box 7 by specifying, as appropriate , 'Emmentaler cheese', 'Gruyere cheese', 'Sbrinz cheese', 'Bergkase cheese' or 'Appenzell ' and, as appropriate , ' in standard whole cheeses (')', ' in vacuum-packed pieces with the rind on one side at least, and of a weight not less than 1 kg or more than 5 kg', ' in vacuum-packed pieces with the rind on one side at least, and of a weight not less than 450 g\ ' in vacuum-packed pieces of a weight not less than 75 g and not more than 250 g'. 2 . Box 10 by specifying 'exclusively home-produced cows' milk'. 3 . Box 1 1 by specifying 'at least 45 % '. 4 . Boxes 14 and 15 . C. As regards Glarus herb cheese (known as Schabziger) falling within subheading 04.04 B of the Common Customs Tariff, 1 . Box 7 by specifying 'Glarus cheese' (known as Schabziger). 2 . Box 10 by specifying 'exclusively home-produced skimmed milk with finely-ground herbs added'. D. As regards processed cheeses falling within subheading 04.04 D I of the Common Customs Tariff, 1 . Box 7 by specifying 'processed cheese , put up in immediate packaging of a weight not exceeding 1 kg containing portions or slices each weighing not more than 100 g'. 2 . Box 10 by specifying 'exclusively home-produced Emmentaler, Gruyere and Appenzell and possibly as an addition , Glarus herb cheese (known as Schabziger)'. 3 . Box 1 1 by specifying 'not more than 56 % '. E. As regards Cheddar cheese falling within subheading 04.04 E I b) 1 aa) listed in Annex II to Regu ­ lation (EEC) No 2915/79, 1 . Box 7 by specifying, as appropriate : 'Cheddar cheese in standard whole cheeses' (2 ), 'Cheddar cheese in forms other than standard whole cheeses, of a net weight not less than 500 g\ 'Cheddar cheese in forms other than standard whole cheeses , of a net weight less than 500 g'. No L 336/20 Official Journal of the European Communities 29 . 12. 79 2. Box 10 by specifying 'exclusively unpasteurized home-produced cows milk . 3 . Box 1 1 by specifying 'at least 50 %'. 4. Box 14 by specifying 'at least nine months'. 5 . Boxes 15 and 16 by specifying the period for which the quota is valid . F. As regards Cheddar cheeses falling within subheading 04.04 E I b) I bb) listed in Annex II to Regulation (EEC) No 2915/79, 1 . Box 7 by specifying 'Cheddar cheese in standard whole cheeses' (2). 2. Box 10 by specifying 'exclusively home-produced cows' milk'. 3 . Box 1 1 by specifying 'at least 50 % '. 4. Box 14 by specifying 'at least three months'. 5 . Boxes 15 and 16 by specifying the period for which the quota is valid . G. As regards Cheddar cheese intended for processing falling within subheading 04.04 E I b) 1 cc) listed in Annex II to Regulation (EEC) No 2915/79, 1 . Box 10 by specifying 'exclusively home-produced cows' milk'. 2 . Boxes 15 and 16 by specifying the period for which the quota is valid . H. As regards Tilsit and Butterkase cheeses falling within subheading 04.04 E I b) 2 of the Common Customs Tariff, 1 . Box 7 by specifying, as appropriate , 'Tilsit cheese' or 'Butterkase cheese'. 2 . Box 10 by specifying 'exclusively home-produced cows' milk'. 3 . Boxes 11 and 12. I. As regards Kashkaval cheeses falling within subheading 04.04 E I b) 3 of the Common Customs Tariff, 1 . Box 7 by specifying 'Kashkaval cheese'. 2 . Box 10 by specifying 'exclusively home-produced sheep's milk'. 3 . Boxes 11 and 12. K. As regards cheeses of sheep's milk or buffalo milk, in containers containing brine, or in sheepskin or goatskin bottles falling within subheading 04.04 E I b) 4 of the Common Customs Tariff, 1 . Box 7 by specifying, as appropriate, 'cheese of sheep's milk' or 'cheese of buffalo milk' and 'in containers containing brine' or ' in sheepskin or goatskin bottles '. 2 . Box 10 by specifying, as appropriate , 'exclusively home-produced sheep's milk' or 'exclusively home-produced buffalo milk'. 3 . Boxes 11 and 12. L. As regards other cheeses intended for processing falling within subheading 04.04 E I b) 5 aa) set out in Annex II to Regulation (EEC) No 2915/79, 1 . Box 7 by specifying 'exclusively home-produced cows' milk'. 2 . Boxes 15 and 16 by specifying the period for which the quota is valid . (') Standard whole cheeses means whole cheeses whose net weight is as follows :  Emmentaler : from 60 kg to 130 kg inclusive ,  Gruyere and Sbrinz : from 20 kg to 45 kg inclusive ,  Bergkase : from 20 kg to 60 kg inclusive ,  Appenzell : from 6 kg to 8 kg inclusive. (2 ) Standard whole cheeses means :  whole cheeses weighing between 33 and 44 kg inclusive ,  cubic blocks weighing not less than 10 kg.